Citation Nr: 0713004	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran's pension benefits were properly 
terminated, effective May 1, 2001.

2.  Entitlement to waiver of the recovery of an overpayment 
of VA pension benefits in the amount of $13,962.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the Milwaukee VA 
Pension Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin that reduced the 
veteran's pension benefits after determining that the veteran 
and his spouse were receiving disability benefits from the 
United States Social Security Administration (SSA).  In May 
2004, the veteran requested a waiver of the calculated 
overpayment of special monthly pension benefits.  In August 
2004, the Committee on Waivers and Compromises (Committee) 
waived a portion of the calculated overpayment.  By a 
September 2004 decision, the Milwaukee VA Pension Center 
determined that the veteran's income exceeded the maximum 
allowable income for a veteran in need of aid and attendance 
with one dependent.  In October 2004, the Committee 
determined that the veteran had been overpaid pension 
benefits in the amount of $13,962.00, and denied a waiver of 
this overpayment.  In August 2001, the veteran relocated to 
Arkansas, and his claims file was subsequently transferred to 
the North Little Rock, Arkansas RO.

The issue of entitlement to a waiver of the recovery of 
overpayment of pension benefits in the amount of $13,962.00 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By letter dated November 15, 2000, the veteran was 
awarded pension benefits, effective November 1, 2000.

2.  Effective December 1, 2002, the veteran was awarded 
benefits from the Social Security Administration.  His spouse 
was awarded benefits from the Social Security Administration 
in April 1999.  VA was not informed of the award of these 
benefits until October 2003, creating an overpayment of his 
VA pension benefits.

3.  The veteran's pension benefits were reduced, effective 
November 1, 2000, and December 1, 2000, and terminated, 
effective May 1, 2001.

4.  With consideration of the veteran's spouse's income and 
the veteran's Social Security income, as of May 1, 2001, the 
veteran's countable family income for pension purposes 
exceeded the maximum annual limit of $18,405.00 for a veteran 
with one dependent and the need for aid and attendance.  


CONCLUSION OF LAW

Termination of the veteran's pension benefits effective May 
1, 2001, based on excessive income was proper.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's countable income is not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) 
(2006).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2006).  Payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  A 
veteran's annual income includes the annual income of his or 
her dependent spouse.  38 C.F.R. § 3.23(d)(4).

The rates of pension benefits are published in tabular form 
in Appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate is adjusted from year to year.  
The maximum annual rate of improved pension, effective from 
December 1, 2000, for a veteran with a spouse and entitlement 
to aid and attendance was $18,405.  M21-1, Part I, Change 35, 
Appendix B (August 31, 2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Applying the facts in this case to the criteria set 
forth above, the Board finds that termination of the 
veteran's pension benefits was proper effective May 1, 2001, 
based upon excessive income.

The record reflects that on and before May 1, 2001, the 
veteran was receiving Social Security disability benefits at 
the rate of $14,712 annually (or $1,216 per month).  
Additionally, the record reflects that on and before May 1, 
2001, the veteran's spouse was receiving Social Security 
disability benefits at the rate of $4,404 annually (or $367 
per month).  The sum of $14,712 and $4,404 equals $19,116.  
This is in excess of $18,405, the applicable maximum annual 
rate for entitlement to pension for a veteran with a spouse 
and entitlement to aid and attendance benefits.

However, unreimbursed medical expenses exceeding five percent 
of the maximum rate of annual pension (but not including any 
amount of pension payable because a person is in need of 
regular aid and attendance) may be used to reduce the amount 
of the countable annual family income.  38 U.S.C.A. 
§ 1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g)(2)(iii) 
(2006).  Eligible medical expenses include only those 
expenses that have been prescribed by a medical professional.  
See M21-1, Part IV, Chapter 16, Addendum A; M21-1; see also 
VAOPGPREC 32-91 (March 11, 1991) (holding that home 
renovations will be reimbursed only where medically 
indicated).

Thus, in order to be eligible for a reduction of countable 
annual income as a result of unreimbursed medical expenses, 
the veteran's annual medical expenses must in this case 
exceed $609.00, or five percent of the maximum rate of annual 
pension, less the amount of pension payable for regular aid 
and attendance ($12,186.00).  In this regard, the veteran 
submitted medical expenses totaling $1,245.00.  Of this 
$1,245, however, $803.00 was for vitamins that were not 
prescribed by a physician.  As there is no evidence that 
these vitamins were prescribed or recommended by a physician, 
the veteran is not eligible for a reduction of his countable 
income with respect to the expenses paid for the vitamins.  
Although the remaining $442.00 was paid for medication 
prescribed by a physician, because it does not exceed $609, 
or five percent of the maximum rate of annual pension, less 
the amount of pension payable for regular aid and attendance, 
the $442 may not be deducted from his annual income.  Thus, 
the total amount of the veteran's countable annual income 
remains $19,116, exceeding the maximum annual rate of $18,405 
for a veteran with a spouse and entitlement to aid and 
attendance benefits.

In view of the foregoing, the Board finds that the RO 
properly terminated the veteran's pension effective May 1, 
2001, based upon excessive income.  38 C.F.R. § 3.660(a)(2) 
(where discontinuance of pension is required because of an 
increase in income, the reduction or discontinuance shall be 
made effective the end of the month in which the increase 
occurred).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003; and rating 
decisions in February 2004, September 2004, and February 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Termination of the veteran's special monthly pension benefits 
effective May 1, 2001, based upon excessive income, was 
proper; the appeal is denied.


REMAND

Additional development is needed as to the issue of 
entitlement to a waiver of the recovery of overpayment of 
special monthly pension benefits in the amount of $13,962.00.

In a statement received in October 2004, the veteran 
disagreed with the August 2004 determination that the 
overpayment of special monthly pension benefits would not be 
waived in full.  It does not appear from a review of the 
claims file that the veteran has been issued a statement of 
the case on that issue.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the veteran and his representative 
a statement of the case on the issue of 
entitlement to a waiver of the recovery 
of overpayment of special monthly 
pension benefits in the amount of 
$13,962.00.  He should be informed of 
his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


